Case 1:18-cv-00046-JAO-KJM Document 78-2 Filed 05/13/19 Page 1 of 1         PageID #:
                                   1592



                 IN THE UNITED STATES DISTRICT CIRCUIT

                        FOR THE DISTRICT OF HAWAII

 DAVID E. HENRY, M.D.,           )            CASE NO. CV 18 00046 JAO-KJM
                                 )
                Plaintiff,       )            CERTIFICATE OF SERVICE
                                 )
    vs.                          )
                                 )
 ADVENTIST HEALTH CASTLE         )
 MEDICAL CENTER,                 )
                                 )
                Defendant.       )
 ________________________________)

                           CERTIFICATE OF SERVICE

       The undersigned certifies under penalty of perjury that the following will be

 served the above documents using the court’s electronic transmission facilities

 CM/ECF on May 13, 2019.

       Brian W. Tilker, Esq.
       J. George Hetherington, Esq.
       Erik A. Rask, Esq.
       Torkildson Katz Moore Hetherington Harris & Knorek
       bwt@torkildson.com; jgh@torkildson.com; ear@torkildson.com
       Attorneys for Defendant Adventist Health Castle Medical Center

             DATED: Honolulu, Hawai`i, May 13, 2019.

                                        /s/ John Winnicki
                                       DENNIS W. KING
                                       JOHN WINNICKI
                                       Attorneys for Plaintiff DAVID E. HENRY

                                          5
